 PEPPER & TANNER, INC.109Pepper & Tanner,Inc.andRadio and TelevisionEngineers,LocalUnion 1275,International Broth-erhood of ElectricalWorkers,AFL-CIO. Cases26-CA-3822 and 26-CA-4037May 25, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn December 20, 1971, Trial Examiner RameyDonovan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief and a briefanswering Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions, withthe following modifications.We agree with the General Counsel that Respon-dent violated Section 8(a)(1) of the Act when itsengineering supervisor and its general counselsolicited the employees to sign the letter of October5,1970. It is clear from the record that thesolicitation of these employees was engaged in byEngineering Supervisor Gaines and James E. Irwin,general counsel for, and secretary of, the Respon-dent.Their purpose obviously was to secure adocument from the employees to be used against theCharging Party herein, the employees' bargainingrepresentative. Thus, rather than just confronting theUnion with a disclaimer (as the Respondent hadalready done) of the Union's claim that Respondentattempted to "bribe" the employees to defect fromthe Union, Respondent, through high level manage-ment, sought to enmesh its employees personally initsdispute with their representative. It is clear thatintimidation did occur in the circumstances of thiscase, particularly when the incident is reviewed incontextwith other related unfair labor practicesoccurring at the time.The Board has heretofore held that solicitation ofinformation from employees may violate Section8(a)(1) of the Act under certain circumstances.2 Herethe record shows that Respondent ignored theUnion's request of August 7, 1970, for negotiationson a new contract and thereafter entered into directnegotiations with the employees regarding conditionsof employment, and, prior to October 5 but afterSeptember 11, 1970, Respondent did in fact makeoffers of wage increases directly to the employees, tothe exclusion of the Union. Respondent was obvious-ly hostile to the Union and this hostility was clearlyconveyed to the employees. Gaines, in mid-Septem-ber,had made it very clear to Union StewardBrumley that Tanner, Respondent's president, haddefinite feelings about the Union and did not thinkthe men were in the right kind of union. In addition,the information included in the letter was alreadyknown to Respondent and it was not sought inanswer to any unfair labor practice charge previouslyfiled.Although the actual interview was conductedby Gaines, it was made clear to the employees that itwas Irwin who had prepared the original letter andthe revision ultimately signed by the employees. Theletterwas addressed to Mr. Tanner, Respondent'spresident and majority stockholder. In addition, theinitial request to sign the letter was made to theemployees in a group after they had been calledaway from their work stations and into Gaines'office.And, after they had declined to sign the firstdraft, the employees were then again called into theoffice to be presented with Irwin's revised draft.Further, an analysis of the letter itself shows somerather glaring half-truths. First, acceptingarguendothe contention that no "bribes" in the form of wageincreaseswere made prior to September 11, 1970,there is no mention in the letter that actual offers ofwage increases had in fact been made directly to theemployees prior to the date of the letter. In addition,the first draft of the letter contained the followingsentence: "No one at Pepper & Tanner, Inc., hasever offered us any bribe or monetary reward towithdraw from the Union." The employees refusedto sign the letter with thisclause in it.The revisioncontained the following: "None of our discussionshave involved any monetary rewards or bribes madeon the basis of whether we did or did not belong to aunion." Both sentences carry the message that at notimewere any wage offers made which wereconditioned on the employees' status with the Union,but neither sentence meets the question as to whethertherewere individual wage offers or other induce-ments made directly to the employees in derogationof the Union's bargaining status. If there had beensuch unilateral offers they would of course properlysupport the inference that the Respondent's motiveinmaking such offer was to cause a defection by theemployees from the Union.IIn the absence of any opposition thereto, General Counsel'smotion tocorrect the record is hereby grantedWe also agree with the GeneralCounsel that those portions of the Respondent's exceptions relating to theUnion's motionto amend its certification are not relevant to the issuesherein2Cannon Electric Company,151 NLRB 1465197 NLRB No. 23 110DECISIONS OF NATIONALLABOR RELATIONS BOARDIn these circumstances, we find that the request tothe employees that they sign the letter of October 5,1970, interfered with the employees' Section 7 rightsin violation of Section 8(a)(1) of the Act.3 We arealso of the opinion that paragraph 1 of the TrialExaminer's recommended Order does not fullyrespond to the Respondent's unfair labor practicesherein.Respondent's interrogation of its employeeswould constitute a violation of Section 8(a)(1) of theAct independent of the fact that various aspects ofthe interrogations occurred in the context of illegaldealingswith the employees by Respondent inderogation of the rights of the Charging Party, thecollective-bargaining agent of Respondent's employ-ees. In addition, as the nature of Respondent's unfairlabor practices goes to the very heart of the Act, weshall include in our Order a broad cease-and-desistorder.Accordingly,we shall substitute our ownOrder and Notice for that recommended by the TrialExaminer.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as,amended,theNational LaborRelationsBoard herebyorders that the Respondent,Pepper & Tanner,Inc.,Memphis,Tennessee, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Interrogating its employees regarding theirunionsympathiesand feelings.(b) Interrogating its employees regarding condi-tions of employment, to the exclusion of and inderogation of the rights of Radio and TelevisionEngineers,Local Union1275, International Brother-hoodof ElectricalWorkers, AFL-CIO,the collec-tive-bargaining agent of the employees involvedherein.(c)Soliciting its employees to sign statements orletterswith regard to conduct of the Union in acontext of illegal dealings with the employees inderogation of the Union'srights as collective-bar-gaining agent of its employees.(d)Soliciting proposals and arrangements fromemployees for the purpose of direct dealings ornegotiations between the employees and the employ-er regarding conditions of employment, to theexclusionof the Union,the collective-bargainingagent.(e)Offering inducements or indicating detrimentsto benefits presentlyenjoyed byemployees for thepurpose of inducing and establishing direct dealingsor arrangements with employees to the exclusion ofthe Union,the collective-bargaining agent.(f)Failing and refusing to bargain with the Unionas the exclusive collective-bargaining agent of theemployees in the following appropriate unit:All recordingengineers,technicians,mixers,tape editors and duplicators at itsMemphis,Tennessee, location, excluding all other employ-ees of the Respondent, watchmen, guards, andsupervisors as defined in the Act.(g)Failing and refusing to meet with and bargainwith the Union with reasonable frequency andthrough a representative vested with authority tomake reasonably definitive decisions and responsesregarding the subject matters of collective bargain-ing.(h)Discouraging union or concerted activityprotected by Section 7 of the Act by discriminatingagainst employees regarding their employment be-cause of the exercise by employees of rights guaran-teed by the Act.(i)Refusing to furnish the Union, upon request,with information concerning Respondent's claimedprojected costs relating to wage increases proposedby the Union.(j) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist Radio and Television Engi-neers, Local Union 1275, International Brotherhoodof ElectricalWorkers, AFL-CIO, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing,or to engage inother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities except to theextent authorizedinSection8(a)(3)of the Act.2.Take thefollowing affirmative action to effec-tuate the policies of the Act:(a)Upon request, bargain collectively with theabove-namedUnion as the exclusive bargainingagent of the employees in the appropriate unit and, ifagreement is reached,embody the said agreement ina signed written contract.(b)Upon request, bargain collectively with theUnion with reasonable frequency and through arepresentative vested with authority to make reason-ably definitive decisions and responses regarding thesubject matters of collective bargaining.(c)Make whole James L. Cotton and Stan Dacusfor any loss of pay they may have suffered by reasonof their discharge for the period from June 14 to June28, 1971,less any intermediate earnings they mayhave had, and with interest at 6 percent.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,3Cannon ElectricCompany,supra PEPPER & TANNER, INCtimecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its Memphis, Tennessee, operation andplace of business copies of the attached noticemarked "Appendix."4 Copies of said notice, onforms provided by the Regional Director for Region26, after being duly signed by the Respondent'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 26, inwriting,within. 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL, upon request, bargain collectivelywithRadio and Television Engineers, LocalUnion 1275, International Brotherhood of Elec-tricalWorkers, AFL-CIO, and if an agreement isreached we will embody it in a signed writtencontract. The appropriate unit is:All recording engineers, technicians, mixers,tape editors and duplicators at its Memphis,Tennessee, location, excluding all otheremployees, watchmen, guards and supervi-sors as defined in the Act.WE WILL NOT interrogate our employees re-garding their union sympathies and feelings.WE WILL NOT offer inducements or indicatedetriments to benefits presently enjoyed by ouremployees for the purpose of inducing or estab-lishing direct dealings or arrangements with ouremployees to the exclusion of the Union, thecollective-bargaining agent.WE WILL meet with and bargain with the saidUnion with reasonable frequency and through arepresentativevestedwith authority to makereasonablydefinitivedecisions regarding thesubject matters of collective bargaining.WE WILL NOT solicit employees to sign state-111ments or letters with regard to conduct of theUnion in a context of illegal dealings with theemployees in derogation of the Union's rights ascollective-bargaining agent of our employees.WE WILL NOT question or solicit employees toinduce or bring about direct dealings betweenemployees and the Company to the exclusion oftheUnion, the certified bargaining agent.WE WILL NOT discourage union or concertedactivityprotectedby law by discriminatingagainst any employees because they have exer-cised their rights as guaranteed' by' law.WE WILL NOT refuse to furnish the Union, uponrequest, with information concerning our claimedprojected cost factors relating to wage increasesproposed by the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist Radio andTelevision Engineers, Local Union 1275, Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheirown choosing, or to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities except tothe extent authorized in Section 8(a)(3) of the Act.WE WILL pay to James L. Cotton and StanDacus any wages they lost when they wereillegallydischarged from June 14 to June 28,1971, less any intermediate earnings they mayhave had during the aforesaid period, and withinterest at 6 percent.DatedByPEPPER& TANNER, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DONOVAN, Trial Examiner: The charge in Case 112DECISIONSOF NATIONALLABOR RELATIONS BOARD26-CA-3822 was filed by the above-mentioned Union onOctober 7, 1970. The charge in Case 26-CA-4037 was filedby the Union on June 14, 1971, and an amended chargewas filed on July 12, 1971. A complaint was issued in Case26-CA-3822 on December 23, 1970. Respondent filed areplyor answer. On February 1, 1971, a settlementagreement in Case 26-CA-3822 was approved by theBoard's Regional Director. On July 22, 1971, the RegionalDirector, on behalf of the General Counsel of the Board,issued an order consolidating cases and a consolidatedcomplaint against Respondent, alleging therein,inter aha,thatRespondent had violated the terms of the settlementagreement and stating that the said settlement agreementwas vacated and set aside. The consolidated complaintalleged a refusal to bargain in'violation of Section 8(a)(1)and (5) of the Act; the discriminatory discharge of threenamed employees in violation of Section 8(a)(1) and (3) oftheAct; and various acts of interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.Respondent filed its reply or answer denying the violationsof the Act. The case was tried in Memphis, Tennessee, onSeptember 28-30 and October 1, 1971.FINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONPepper & Tanner, Inc., at all times material, is acorporationwith an office and place of business inMemphis, Tennessee, where it is engaged in the business ofproducing sound recordings and selling and barteringradio and television time, together with other mattersrelated to these businesses.' Irwin, general counsel, vicepresident,and corporation secretary of Respondent,testified that the corporation is the major supplier ofcommercialmusic for radio in the United States andthroughout the world and that Respondent makes com-mercial jingles and commercial concepts which is the musicfor advertising commercials, serving radio and televisionmedia. The corporation has approximately 12 differentdivisions in various aspects of the business.In a representative 12-month period, Respondent, in thecourse of its business operations, had sales in excess of$500,000 and, during the same period, Respondentprovided in excess of $50,000 worth of products andservices directly to points outside the State of Tennessee.Respondent purchased and received goods and materialsvalued in excess of $5,000 directly from points outside theState of Tennessee.Respondent is, at all times material, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Union is, at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESPursuant to a Board election, the Union was certified on1Until about 1968, the Company was known as Pepper Sound Studios,IncAs Respondent states in itsbrief, "It isstipulated that Pepper &Tanner, Inc, and Pepper Sound Studios, Inc, are identical and that Pepper& Tanner, Inc , bears the same legal responsibilities, if any mayexist, asunder its former name "April 24, 1967, as the collective-bargaining representativeof a unit of Respondent's employees consisting of allrecording engineers, technicians, mixers, tape editors, andduplicators at its Memphis, Tennessee, location.. Excludedfrom the unit were all other employees of the Employer,watchmen, guards, and supervisors as defined in the Act.The Union and the Respondent entered into a contractcovering the above unit. The term of the contract was fromOctober 9, 1967, through October 8, 1970, and from year toyear thereafter unless either party, on 60 days' notice,notified the other party of its desire to change orterminatethe contract.By letter of August 7, 1970, Nelson, business manager oftheUnion,2 wrote to Respondent. Citing the appropriateclause of the contract, the letter stated that the Umondesired "to meet with you in collective bargaining" tonegotiate changes in the contract. The letter affirmed thattheUmon continued to represent the unit employees ofRespondent and requested that the first negotiatingmeeting be at 1:00 p.m. on September 1, 1970. The letterrequested that, if the time and date were not convenient,"please let us know and suggest other dates."On August 8, 1971, Tanner, president of Respondent,wrote to the Union, stating that, in accordance with theprovisions of the contract, it desired to terminate theexisting contract. Neither in this letter nor in any other waydid Respondent reply to the Union's request for contractnegotiations.Previous to the above union letter to Respondent onAugust 7, 1970, requesting meetings to negotiate changes intheabout-to-expirecontract,theunitemployees ofRespondent had been discussing various improvementsand changes that they desired in the new contract. The sixemployees in the unit, all members of the Union, mettogether on various occasions after work at the apartmentof Cotton, who was one of their number.3 Since the menwere aware of the impending expiration of the contract inOctober, Brumley, union shop steward at the time, testifiedthat they decided to draw up a rough draft of a contractcontaining provisions that they wanted "that could bebargaining points. . . . We thought that we would . . . getitout of the way ahead of time." Inasmuch as thesesessionsbegan in the summer of 1970, before August, it isapparent that the men intended to have their contractdemands in shape in anticipation of negotiations for a newcontract. Nelson, business manager of the local union, wasaware that the men were holding these sessions. In fact,Cotton testified that the meetings that were held at hishome were held at Nelson's suggestion and that Nelsonhad indicated that the men should get together and drawup proposals that they would like to secure. Neither Nelsonnor any other union official participated in thesesessionsat Cotton's home.The union members aforementioned, in theirsessionsduring the summer of 1970, used the existing contract astheirmodel. In their draft, they did not change therecognition clause and it remained as a proposed contract2The membership of the Union, Local 1275, IBEW, is notconfined tothe employees of Respondent, but embraces employees of other employersin the area, such as sound shops andrelated businesses.3The six were. Brumley, Cotton, Crawford, McHugh, Dacus, and Wulff PEPPER & TANNER, INC.113between the Company and Local Union 1275 of theInternational Brotherhood of ElectricalWorkers. Otherprovisions of the existing contract were also left un-changed, e.g., the grievance and arbitration clause. Howev-er,many provisions in the draft embodied substantialmonetary improvements for the employees. Various fringebenefits, such as amounts of holidays, vacations, and sickleave,were increased and proposed wages were substan-tially higher, e.g., engineers were to receive a $100 a weekincrease across the board. In his testimony, Brumleyacknowledged that the men realized that some of theirproposals, such as wage increases, were "unreal, "but theydecided that starting high would be a good tactic. In anyevent, when the men had decided on the provisions theydesired in the contract, Brumley and his wife typed thecontract draft. Brumley states that the duration clause wasincluded, but the dates were left blank, although the mendesired a 1-year contract or possibly a 2-year contract. Theindication is that this work of typing the contract draft wascompleted by August 1970, or sometime early that month.Since at all times the union members' proposed contractdraft retained the recognition clause of the existingcontract and reflected the fact that the contract would bebetween the Union and the Company, this evidentlyrepresented the desires and contemplation of the mem-bers.4Brumley, an employee of the Respondent for 6 years andrecording engineer at the time of the hearing, testified thatin late August or early September 1970, Chief Engineer orEngineering Supervisor Gaines spoke to him in the mixingroom of Respondent's studios. Gaines asked Brumley"what the men's feelings were about having a contract withthe Company." Brumley said he had no idea and that hewould have to ask the men. About 2 weeks later, Gainesagain spoke to Brumley in the same location. He asked ifBrumley had had a chance to speak to the men abouthaving a contract with the Company. Brumley said no andthat he had not even thought any more about the matter.Evidently to impress upon Brumley the seriousness of theproposition,Gaines said that he had spoken with theofficers of the Company "and they were anxious to findout about this." Gaines said that he did not think the menwere in the right type of union and that, moreover, "Mr.Tanner had feelings about this." Gaines went on to pointout that Tanner had financially sponsored athletic teamsfor the men5 and was interested in having a betterrelationshipwith the engineers and a relationship thatcould be worked out and that "would beat the one wehad"; but, if the things that Tanner had done were notappreciated, "he would feel compelled to cut off allactivities that he had been sponsoring. ..."6Before proceeding further to describe events, we findthat Gaines, at the time of conversations described aboveand hereinafter, was a supervisor and management agentwhich is confirmed by his citation of his conversation withcompany officers and theirinterestin the proposition putto Brumley by Gaines about making a contract with theCompany, as well as his reporting on Tanner's views toBrumley as described above. The fact that Gaines in 1967was a union activist as a rank and file employee, prior tohispromotion in 1968 or 1969, does not alter thesefindings.Testimony regarding Gaines' statements andactivities is not controverted since Gaines was not called asa witness.During the same week in September as the lastmentioned conversation between Gaines and Brumley butafterGaines' conversation, Brumley was summoned toTanner's office.? In the office, Tanner asked Brumley howthe men felt about the Union. Brumley replied that, on thewhole, they all liked the Union and did not really haveanything against the Union. Tanner asked whetherBrumley felt the Union was the right type and whether itwas helping the Company and servicing the employeesproperly. Brumley said that thesewere mattersthat themen had not really gotten into. Tanner then told Brumleyto ask the men what their feelings were about the Unionand to let him know, adding, that "a special deal might beworked out." Brumley agreed to talk to his fellowemployees as requested by Tanner.In this period from the latter part of August throughSeptember 1970, there were a large number of meetings.Brumley estimated that there probably were about 15meetings. Some of these sessions between Gaines andBrumley and Brumley and Tanner have been describedabove. There were othersessionsat which there were threeparticipants,Brumley, employee McHugh, and Tanner;therewere meetings at which Gaines addressed all theemployees in the unit; at one meeting Respondent'scounsel, Irwin, and Vice President Bankhead met withPrumley and McHugh. Because of the variety and numberof the meetings, we find it unnecessary to describe eachone but shall limit ourselves to enoughmeetingsto conveya representative picture of their general tone and nature.McHugh, the maintenance engineer, who has beenemployed by Respondent for 3 years, testified that aroundthe firstweek in September 1970 Gaines met withMcHugh, Brumley and all the other employees in the unit.The meeting was at Respondent's studio. Gaines told theassembled men "that Mr. Tanner had asked him to ask us[the employees ] what we would take to have a contractwithout the union."McHugh did not recall that anyresponse to this was made, but believes that at the end ofthe meeting Gaines was given a copy of the contract draftthat themen had prepared, as previously described.Brumley recalls a meeting that Gaines held at about thistime, but believes that at themeeting therewas a generaldiscussion of complaints and needs. According to Brumley,itwas a day or 2 later that Gaines asked Brumley, alone, if4Brumley testified that during the past year, 1970, prior to August 1970,the men had had "some discussion" concerning the desirability of affiliatingwith a different union, "about wanting to get under a different affiliationthan IBEW [some union affiliated with another international union otherthan the IBEW] " While the men regarded the IBEW as a good union,Brumley states that some felt that a union more specialized in their field ofwork might be better than a union like the IBEW which embraced a fairlybroad jurisdiction in the sound, recording, and electrical fields Brumleystates that he had discussed this matter with his father, who wasbusinessmanager of"Agents Local 242" (this organizationor its affiliation was nototherwise identified in the record). His fatheradvised himthat, if he wishedguidance regarding such matters, he should consult a labor lawyer. Brumleynever did speak to a labor lawyerand the matterwas notpursued thereafter5 Such activities as bowling and softball.6Tanner was president and majority stockholderofRespondent7Tanner did not testify at the hearing 114DECISIONSOF NATIONALLABOR RELATIONS BOARDthemen wanted a contract with the Company and ifBrumley had a contract that could be presented to theCompany. Brumley answered affirmatively and gaveGaines a copy of the contract draft prepared by the men.The next day, Brumley was summoned to Tanner'soffice.Brumley brought McHugh with him and believesthat the meeting was around the middle of September1970. Tanner spoke to McHugh about his work and somestudio equipment about which McHugh had been com-plaining. Toward the end of the session, Tanner instructedBrumley to compile a list of the advantages and disadvan-tages that the Union had for the employees. Later, at theend of the same week, the three aforementioned again metin Tanner's office. They discussed complaints and prob-lems that the men had. Tanner asked McHugh andBrumley to compile a list of complaints, problems, andequipment needed by the men in their work. He fixed adate in the following week for McHugh and Brumley tohave lunch with him at the University Club.Some days before the University Club luncheon, therewas a meeting at the studios attended by all the unitemployees, Gaines, Irwin, and Vice President Bankhead.The discussion was about problems and complaints of themen and needed equipment. Irwin said that he woulddiscuss such matters, but did not want to get into wagesand other contract matters. Although there is someindication to the contrary, we believe the meeting didproceed along the lines indicated by Irwin and did notinvolve wages and other contract items.Pursuant to Tanner's prior invitation, Brumley andMcHugh had lunch with him at the University Club. Thedate was apparently around September 20. They discussedthe list of employee complaints that Tanner had askedthem to compile. Then Tanner brought up the matter ofjob classifications. In the existing contract there were, insubstance, two classifications, recording engineer andmaintenance engineer. Tanner asked them if they wouldmind having a third classification, apprentice engineer.The two employees said that they would have to discuss itwith their fellow workers. Tanner then asked themwhether, if they were to receive, for example, a $50 raise,would they like it in one raise or broken down into twopayments. The men opted for the latter. The meeting lastedabout 2 hours, one of which embraced normal workingtime for the two employees. Tanner arranged to meet withBrumley and McHugh again on the following Saturday inhis office, saying that he wished to discuss matters a littlebit further and saying that there might be some surprisesforthcoming.At the Saturday meeting, Tanner asked the men if theyhad discussed the adding of a third classification with theother men. They said yes and that the men were agreeableto the change. Tanner again talked about raises, sayingthat if the three classifications received raises of $40, $50,and $60, they would be broken down into two raises eachof $20, $25, and $30. The men agreed. Tanner then saidthat there was a possibility that stock options might begiven to the men and explained the nature and operation ofthis form of remuneration.8Blair,an international representative for 23 years, had negotiated the1967 contract between Respondent and the UnionDuring the foregoing period from August to approxi-mately the end of September 1970, when Respondent hadinitiateddirectdealingswith the employees in thebargaining unit, it had ignored the Union's request onAugust 7 for contract negotiations. In our opinion,Respondent's action was devoid of legal justification. Thefact that the employees had been told by UnionBusinessManager Nelson sometime in June or July 1970 to gettogether and decide on what they wanted in the contractthat would succeed the one expiring in October 1970 lendsno sanction to Respondent's conduct, even assuming thatRespondent was aware that this had occurred. It is notuncommon for employees, in advance of contract negotia-tions, to formulate among themselves what they would liketo have in an impending contract. Prior to the actualcommencement of contract negotiations, a union, in orderto formulate the bargaining demands to be presented to theemployer generally goes over the matter with the employ-ees.The contract proposal presented eventually to theemployer may include all the demands of the employees oritmay present them in modified form with some additionsor subtractions arrived at through discussion. It is not inthe interest of a union to present a contract proposal to anemployer that is unacceptable to the Union's members ordoes not reflect their aspirationsin essentialrespects.When the Union, in the instant case, 2 months prior tothe expiration of the old contract, requested contractnegotiationswith the Employer, it surely contemplatedthat before negotiations commenced, the union representa-tive and the employees would go over among themselvestheir contract demands. From the Union's standpoint asthe certified bargaining agent, the contract to be negotiatedwould not only be negotiated by the union representative,butwould be a contract between the Union and theEmployer.The employees, too, despite some criticalsentiments about the Union in the past, formulated theircontract ideas in the form of a contract between the Unionand the Employer. Nor did any employee resign from orrepudiate the Union.Respondent, however, ignored the Union's August 7request for negotiations and took the initiative in dealingdirectly with employees, suggesting a contract between theCompany and the employees without the Union. AtRespondent's request, the employees thereafter furnishedGaineswith a copy of the contract draft they hadprepared.Meanwhile, Nelson, who had written the August7 letter to the Respondent and had received no reply, wentto Blair, an international representative of the Union. Thiswas on August 20, 1970.8Nelson brought Blair up to date and showed himNelson's letter of August 7 and the Company's letter ofAugust 8. In the conversation about the situation withwhich they found themselves confronted, Nelson men-tioned that Irwin was Respondent's attorney. EvidentlyBlair regarded this as a hopeful circumstance since he andIrwin had known each other socially and politically formany years.9 Beginning on August 20, 1970, Blairtelephoned Irwin several times a day for more than a week.He was never able to contact Irwin and received no9 Blair had had no dealings with Irwin in the course of his duties as aunion representative PEPPER & TANNER, INC.response to his calls although he had informed Irwin'ssecretary and Irwin's wife of the nature of his calls and ofhis desire to hear from Irwin.10 On August 25, Blair wroteto Irwin recounting his numerous efforts to contact him,stating that the Union represented a majority of theemployees, and offering to prove its continuing majoritystatus ifRespondent entertained a good-faith doubtthereon. He requested a meeting for contract negotiationson September 10. Irwin did not answer the letter.By September 11, Blair had evidently learned about thedealings between the Company and the employees asdescribed hereinabove. On September 11, Blair wrote toTanner recounting the Union's efforts from August 7 toopen contract negotiations, including the most recentunsuccessful efforts to secure some response from Irwin.The letter reiterated the Union's majority status and statedthat:We have been advised by employees in the unit that anattempt has been made by management to bribe theemployees out of the Union with a wage offer madeunilaterally by management.The letter again requested the commencement of negotia-tions and suggested September 15.On September 15, Tanner's secretary telephoned Blairand, acting for Tanner, arranged a meeting for Tannerwith Blair for September 24. The secretary said thatTanner had a death in his family and that his wife wasseriously ill.ii By letter of the same date, Tanner confirmedthe appointment. His letter also took strong issue with thestatement in Blair's letter of September 11 that thecompany' had I attempted ^ to bribe' the employees.12'On September 16, Tanner's secretary postponed theSeptember 24 meeting to September 26. Meanwhile, Blairmet with the employees and went over with them thecontract draft they had prepared. He particularly com-mented on the wage provision, expressing the view that itwas very high. Blair asked them to give consideration to amore modest and realistic wage proposal. They agreed todo so.Tanner's secretary contacted Blair on September 26 andpostponed the meeting to the September 29, explainingthat Tanner was very busy and that his wife was ill. OnSeptember 29, Tanner's secretary called Blair and said thatTanner had told her to call and cancel the meeting becausea settlement or understanding had been reached with theemployees and there was no need for a meeting. Blair saidhe knew nothing about a settlement and said, in effect, thathe was coming to Tanner's office as scheduled to find outwhat was going on.On September 29, therefore, Blair went to Tanner'soffice.Tanner asked him if he had not received themessage to cancel the meeting. Blair said he had. Tannersaida settlement had already been made with theemployees and there was no need for a meeting. Blair saidhe knew nothing about a settlement and asked Tanner to10Blair knewMrs Irwin personally11Tanner's father was ill in February 1970 He hadan operation in May1970 and died on August 20, 1970 Tanner'smother was hospitalized withterminal cancerinFebruary 1970 She died about March I, 1970.12As we shallsee, at a meeting near the end of September,Tanner toldBlair thatthe Company had not onlymade a specific wage offer to theemployees, but had assertedthat an agreement or settlement had been115tellhim about it. Tanner said he did not want to talk toBlair about the matter since he considered it a privatematter with the men.Blairsaid that as bargaining agent hewanted to know the terms of any settlement. Tannerproposed that Brumley be called in. Blair agreed. Whilewaiting for Brumley, Tanner told Blair that he had metwith Brumley and McHugh and they had agreed thatMcHugh would receive a $30 increase; and Brumley,Wulff, and Crawford, $25; and Goodman, Dacus, andBilly Lee Tanner, $20. Brumley then arrived in the officewith McHugh.13 Blair told them what Tanner had just saidto him, above, about the increases.Blair saidhe did notknow how the increases fitted into the contract. Tannerinterposed and said that there was not going to be a unioncontract, that they had made an agreement amongthemselves without a union and that it would last for 5years. It was not clear whether the increases were supposedto be weekly or monthly increases.Blair saidhe still didnot understand how the three proposed types of increaseswere supposed to fit into the contract. Tanner said, "I toldyou there is not going to be a union, it does not fit in here."Blairasked him about the proposed union contract.14Tanner said that he had seen the proposed contract sometime ago, but had thrown it in the wastebasket. Tannerthen proceeded to make derogatory remarks about Blairpersonallyand about unionsingeneral.Blair left.Between September 29, 1970, the date of the first and lastmeeting between the Union and the Respondent, describedabove, and January 27, 1971,Blairheard nothing fromRespondent.On October 5, 1970, Tanner sent an interoffice memo-randum to Brumley and McHughstating:Ihave given the agreements to Jim Irwin [companyattorney] and Wilson Northcross [company official] todraft your contractualarrangements,so they shouldhave them for you this week. I may be out of town butwanted you to know it is being done.Also,on October 5, Gaines asked the employees,evidently through Brumley, to sign a letter prepared byIrwin and addressed to Tanner. After a change in the letterrequested by the employees, they each signed the letter.The substance of the letter was that it was to clear up theallegation that the Company had attempted to bribe theemployees.15 The letter stated that wages had not beendiscussedin a meetingbetween the employees and Irwin,but that on occasion some operational complaints hadbeen discussed with Tanner by some of the employees.And, finally, "None of our discussions have involved anymonetary rewards or bribes on the basis of whether we didor did not belong to a union."On October 7, 1970, the Union filed a refusal-to-bargaincharge against Respondent in Case 26-CA-3822.Employee Cotton, on October 13, was goingto his car inthe company parking lot. Tanner came up to him and toldCotton that he had not been meaning to neglectthe men,reached with the employeesapart from and without the Union and that thelatter was no part of the picture13All the menwere technicians or engineers in the unit.Billy Lee Tannerwas a relative of President Tanner14The contract draft preparedby the men which was by its terms acontract between theUnionand theCompany15Blair'sSeptemberI I letter to Tanner,supra 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut he had been involved in some big deals in Philadelphiaand New York. He said, however, that he would get backwith the men in a few days.The following day, October 14, an interoffice memoran-dum "To All Engineers, From Bill Tanner" and marked"Personal & Confidential" was sent to all the employees inthe unit. The memorandum stated:Iwant you to know that I have not intentionallydelayed you at all and look forward to getting with youthisweek and finishing our arrangements. As youknow, Mr. Irwin is out of town. As soon as he returnswe will finalize this. I am writing this to reassure you ofthe confidence the Company has in you. I look forwardto a long and beneficial relationship with you.About a week later, Brumley asked Irwin how everythingwas going. Irwin said that he had been trying to doeverything possible, but he had so many cases to handlethat he had not been able to devote much time to thematter. Irwin showed Brumley a copy of a contract he hadbeen working on. Irwin told the employees not to sayanything to anyone about seeing this contract and that itwas dust a matter between himself and BrumleyDuring the period Brumley's wife was pregnant, Brumleytestified that he knew that the Company "had had anunwritten Company policy concerning maternity benefits."He spoke at various times around the latter part of October1970 to the personnel director, to Irwin, and to Tanner,about receiving maternity benefits for his wife. Tannerasked the personnel director about the company policy,stating, in a memorandum, "Didn't we used to give them$150 or was that discontinued?" The personnel directorreplied, "We still pay it on your approval ... there is nowritten policy. ..." Brumley received a copy of theforegoing. Later, he asked Tanner about receiving materni-ty benefits for his wife. Tanner said that he "wanted to waiton giving the maternity benefits at the time." Tanneroffered to, and did, give Brumley a $150 interest free loanand Brumley accepted. The $150 was the amount allowedin the past for maternity benefits.An 8(a)(1) and (5) complaint was issued againstRespondent in Case 26-CA-3822 on December 23, 1970.Irwin telephoned Blair on January 27, 1971, andinformed him that Respondent was prepared to sign asettlement agreement as proposed by the Board agent. OnJanuary 29, 1971, Respondent entered into a settlement ofCase 26-CA-3822 with the Board, acting through itsRegionalDirector.The crux of the settlement wasRespondent's agreement not to refuse to bargain with theUnion as the representative of the employees in theappropriate unit and the cessation of various acts andconduct with respect to employees in the unit.Also, on January 29, as arranged on the January 27,Irwin came to Blair's office. Irwin said he was prepared toget down to negotiations. He told Blair that he, Irwin,needed some arguments to present to Tanner that wouldstabilize employment and wages. Irwin asked Blair what he16This proposal has been earlier described This is the document thatTanner had told Blair on September 29, 1970, that he had thrown in thewastebasket17 Irwin, as we have seen, was general counsel,vice president, andsecretary of Respondent He maintained an office in Respondent's buildingIrwin was also senior member of the law firm of Irwin, Owens, Gillock, andcould give him along these lines. Blair suggested that actualcontracts between the Union and other companies in theindustry would tend to meet Irwin's request and he gaveIrwin copies of various contracts with broadcasting andrecording companies. Blair also gave Irwin a copy of thecontract draft proposal of a contract between the Unionand the Company that the unit employees had drawn uppreparatory to the expiration of the old contract, expiringin October 1970.16 Irwin and Blair then arranged to meeton February 1 and commence negotiations. They mutuallyagreed that at this preliminary stage they would meet alonewithout any employee committee or others present.On February 1, Blair did not see or hear from Irwin, sohe contacted him by telephone. Irwin explained that hehad forgotten the matter or that he had been too busy, sothe meeting was set over to February 2 at 2:30 p.m.17 OnFebruary 2, by telephone at about 2:30 p.m., Irwin toldBlair that he had not had time to prepare anything or tolook at the material that Blair had given him. At Irwin'srequest the meeting was put off until February 4. OnFebruary 4, Irwin called and said that he was still notprepared since he did not have an opportunity to talk toTanner and had no authority otherwise. A meeting wasarranged for February 8. On February 8, Irwin called andcanceled the meeting for the same reason as given onFebruary 4. He said he would call Blair on February 9. OnFebruary 9, not having heard from Irwin by 11 o'clock,Blair called him. Blair was unable to reach Irwin until Io'clock. Irwin said that he still had nothing formulated butwould call Blair on February 10.On the latter date, a meeting was arranged for February15.They met on that day. Gaines was also present becauseIrwin had said that he needed some expert advice. Brumleywas likewise presentasBlair,on February 10, hadinformed Irwin would be the case. Irwin said the Companyoperated on a 24-hour basis. He said he would like to talkabout having straightsalariesand thus eliminate expensiveovertime. They discussed the matter, including the legalityof working more than 40 hours without overtime.Blair saidthat he was agreeable to negotiating on a salary basis butwith overtime, since he did not believe the latter could belegally avoided. Blair said that the Union was interested ina 1-year contract. Irwin said he was interested in a 3-yearcontract,butwas flexible on the matter. No otherproposals were made by Irwin regarding the provisions of acontract or regarding the contract draft proposal that Blairhad given him on January 29. They agreed to meet onFebruary 18.Irwin called Blair on February 17 and said that he hadnot had a chance to talk with Tanner and was not readywithany proposals. They scheduled a meeting forFebruary 25. Blair raised the matter of the delays andcancellations that had taken place and asked Irwin for ablock of dates when he would be available and said thathe,Blair,would make himself available on those dates.The parties met on February 25. Blair suggested goingCotton withoffices indowntownMemphis He serves or has served onnumerous bar andjudicial committees and onvarious civicand publiccommissions and bodiesThere is little doubtthat he isa very busyattorney.From Irwin'stestimonyand statements,italso appears thatTanner is a busy executive and, aspresident and owner of 51 percent of thestock,he is the decisive voice in Respondent's policies and operations PEPPER & TANNER, INC.through the proposed contract from the beginning and thusfinding out where they stood. On the term of the contract,Irwin wanted 3 years. Blair said this was agreeable if othercontract provisions were favorable. On grievance andarbitration, there had been no change from the oldcontract in the Union's proposal, but no agreement wasreached on this either way. Brumley raised the matter ofthe seniority clause. Irwin said he wanted the probationaryperiod changed from 90 days to 6 months. This wasdiscussed and opposing views were expressed. On layoffand recall, Irwin said that he liked the language on these inthestandard union contract sample that Blair hadpreviously given him. He said that when he had a chanceto talk to Tanner he would recommend its inclusion in anew contract. On the strike and lockout clause, there wasno disagreement. The union proposal on funeral leave hadbeen broadened from the prior provision and wouldinclude funerals of brothers-in-law and sisters-in-law. Irwinwould not agree to present this to Tanner for considera-tion.The union proposal would improve the sick leaveallowance. Irwin was opposed to recommending this toTanner, saying that lawyers did not receive sick leave. Blairsaid the existing sick leave was substandard to anything inthe area. He said the Company could require a doctor'scertificate where it felt there was abuse of leave. Irwin thensaid he would talk to Tanner on the matter. On thedischarge provision, Irwin said that he liked the standardunion clause on the subject and would recommend it toTanner. No other contract clauses were reached that day.Irwin said that he could not meet anymore that weekbecause he had to go to Dallas. He produced a telegram. Itappears that important contract negotiations had been setby the parties concerned in Dallas. Among the parties inDallaswere various companies, including Pepper &Tanner and the Musicians Union. Irwin also said that afterDallas he was going to the west coast and then to Chicagoand Philadelphia on various legal matters Blair testifiedthat he reacted strongly upon the above announcementbecause his understanding with Irwin in arranging to meeton February 25 was that they would meet for 2 days in arow.The meeting on February 25 ended about noonbecause of Irwin's announcement that he had to go toDallas. Blair and Irwin arranged to meet next on March 10at 9 o'clock.On March 10, Blair and Brumley appeared at theappointed time and place, but Irwin was not there. After 45minutes, Blair contacted Irwin's secretary. She said thatIrwinwas still in Chicago and, after checking Irwin'scalendar, she told Blair that the March 10 meeting withBlair did not appear thereon.Thereafter, on March 10, Blair wrote a letter to Irwindescribing what had occurred on that date as describedabove. Blair said that he had put off other matters in ordertomeet Irwin on March 10. He stated his availability tomeet Irwin on March 11, 12, 22, and April 1 and askedIrwin to advise him of a series of dates when Irwin wouldbe available for negotiations. On March 11, Blair wroteanother letter to Irwin, stating that at the time he had18The Brumley discharge incident is no part of the allegations in theinstant case and its merits or details are not before us Apparently, a chargehad been filed because of the discharge There was an investigation and, as117written the letter on March 10 he had misread his calendar.Blair said he would be available March 16, Tuesday, andany of the remaining days of that week and then on April 1and any dates thereafter mutually agreeable.Irwin and Blair thereafter agreed to meet on March 16.Blair was out of the city on March 15 and Irwin telephonedBlair's office on that date. Blair returned the call on March16. Irwin said he had called the day before to advise Blairthat the Company had discharged Brumley for mishan-dling and illegal use of company equipment. Blair said thathe would take up the Brumley matter with Irwin thatafternoon at their scheduled meeting. Blair telephonedBrumley and told him not to attend the meeting in view ofthe subjectmatter.Blaircame to the meeting withMcHugh instead of Brumley. However, Brumley also cameby himself. Blair and Irwin discussed the merits of theBrumley discharge.No issue was made of Brumley'spresence by either party. At the instant hearing, Irwinstated that when the foregoing incident occurred he hadbeen incensed because he believed that Blair had invitedBrumley, an action Irwin regarded as reprehensible. 18After going into the Brumley discharge on March 16, theparties,on the same day, then turned to the subject ofcontract negotiations. Irwin said he still had not had timeto prepare a complete proposal. He asserted, however, thathe would get to work on it and had already dictated twopages to his secretary. The parties discussed the probationclause, with Respondent contending for a 6-month periodand the Union advocating the existing 60-day period.With respect to the attaching of a new seniority list to thecontract, Irwin said he agreed. On a provision relating tothe possibility of employees being required to move toDallas, Irwin said this was not going to occur and if it didtheCompany would pay all moving expenses. Thisapparently satisfied the Union. The layoff clause of thestandard union contract which had earlier been given toIrwin was one that Irwin again indicated seemed all rightto him, but he said that he had not yet talked to Tannerabout it. Regarding the standard union layoff clause andthe no-strike and lockout clause, Irwin said he saw nothingwrong with them. On the old management rights clause ofthe contract, Irwin said he wanted to rewrite it because ofsome cases he had been reading. With respect to theprovision on leaves of absence, Irwin said he was havingsomething prepared. On discharges, Irwin was agreeable tothe standard union clause. There was disagreement onsome sections of various umon-proposed clauses, but onother sections no changes had been proposed from the oldcontract. Regarding rest periods between shifts, Irwin saidhe had to do some rethinking and was not prepared todiscuss it.On the matter of travel expenses, whenemployees used their own cars on company business andhad not been paid, Irwin said that if the men had turned invouchers they would have been paid. The matter wasresolved on the understanding that the Company wouldpay, if vouchers were submitted. On some sections Irwinfar as appears, the matter was disposed of Brumley was in Respondent'semploy at the time of the instant hearing 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no position, saying he had not discussed them withTanner or had not been able to do so.19 At the end of themeeting, Blair was unable to secure a firm date for futuremeetings from Irwin. Irwin said that he needed more timeto prepare and that Tanner was a difficult man for him tosee and talk to. Irwin said that he wanted to prepareproposals and secure full authorization for matters atfuturemeetings. Irwin later agreed, however, to call Blairthat night regarding Brumley. The meeting on March 16had lasted about 2 hours.Blair, however, had received no call or word from IrwinbyMarch 19. On March 19, Blair wrote to Tannerrequesting Brumley's reinstatement. He also said that he"was seriously concerned with the long delays of negotia-tionswhich have been brought about because yourattorney,Mr. James Irwin, has so little time to devote tothesematters." Blair requested that time be set aside tocomplete negotiations.By letter of March 26, Irwin acknowledged receipt ofBlair's letter to Tanner, above. He stated the Company'sposition on the Brumley matter. He went on to character-izeBlair'sactionofhavingBrumley, a dischargedemployee, present at the last meeting as "an attempt toaffrontmanagement . . . and another attempt to intimi-date management." Irwin said the proposed contract thatthe Union had submitted contained many changes fromthe old contract, but he believed that on "most of theseitems we have reached a general understanding." As tofuturemeetings, Irwin said that Blair had told him thatBlairwould be out of town March 22-26 and March29-April 3. Irwin stated that he had told Blair that hewould be in court April 4-9. The letter did not propose adate for another meeting. On March 29, Blair replied toIrwin by letter and proposed a meeting for April 2. Blairthen was not able to contact Irwin by telephone until April12,when they agreed to meet on April 14 and 15. Irwinsaid that he had the material ready to submit and believedthat they could move along in the negotiations.The parties met on April 14. Regarding insurance, Irwinsaid that he was not prepared to discuss it because theCompany was investigating changes in insurance carriers.Blair asked Irwin if he had any proposal on wages. Thelatter said no but he would have one the next day. Onvacations, Irwin offered no change from the old contract.They discussed holidays and Irwin said that he wouldmake certain named recommendations to Tanner regard-ing improvements. With respect to provisions that Irwinsaid he had dictated to his secretary, he said that he did nothave them with him. At Blair's suggestion, the secretarywas asked to come to the meeting with the aforesaidmaterial. The five pages of material, aforementioned, whenbrought to the meeting, were the same as the contents ofthe old contract, with the exception of a change in theprobationary period from 90 days to 6 months and theincorporation of the standard union layoff and recallprovision. Irwin said he would have the balance of hismaterial dictated by April 15. At this and other meetings,Irwin referred to his limited authority and the great19The reference to contract provisions, clauses, articles, and sectionsrefer to the Union's proposed contract draft which was being consideredtogetherwith the old expired contract and its articles, provisions, etcdifficulty he had in being able to talk to Tanner. He saidthat he had not dictated more materialbecauseon some ofthe provisions he had not had an opportunity to discussthem with Tanner.Blairsuggested that Irwin either securefullauthority or that Tanner should be present at thenegotiations. Irwin said that Tanner was the boss and thatIrwin was in no position to tell him what to do.On April 15, when the parties met, Irwin did not have theproposal that he had said he expected to have.20Blairasked him if he had any proposal. Irwin replied that he hadtalked to Tanner and could now offer a 5 percent wageincreaseand a provision for a 6 months' probationaryperiod for new employees instead of 90 days. He had noother proposals.Blairasked him about their tentativeagreement on using some of the provisions in the standardunion contract. Irwin said that he believed that he couldsellTanner on the idea, when he had a chance to discusssuch matters with Tanner.Blair citeda newspaper reportthat the Company had agreed on a 10 percent wageincreasewith the Musicians Union; he cited figures onrisesin the cost of living in an effort to convince Irwin thathis 5 percent wage increase offer was inadequate. Irwinsaid that his hands were tied, and 5 percent was as far as hecould go. Towards the end of the meeting, Irwin said thathe would have the balance of his proposal readyfor Blairby April 21 and that the latter could pick it up at Irwin'soffice on that date. Regarding Christmas Eve and NewYears' as holidays as proposed by the Union, Irwin saidthat he had forgotten to discuss this with Tanner but woulddo so.Blair telephoned Irwin's secretary on April 22 and saidthat he would like to come over and pick up the balance ofthecontractproposal that Irwin had dictated. Thesecretary said that there was nothing dictated and all shehad were the five pages that she had previously brought tothemeeting of the parties on April 14. Blair asked thesecretary to have Irwin call him. Not having heard fromIrwin, Blair wrote to him on April 23, reciting Irwin's priorpromise "to have the complete company proposal on theunion contract ready by Wednesday, April 21. " The letterdescribed what occurred on April 22as well as Blair'sfailure to hear from Irwin.Blair remonstratedwith Irwinabout the course of the negotiations and concluded withthe plea, "May we have the Company proposal that waspromised, at once."Blair had endeavored to reach Irwin on April 23 and hadleftmessages for Irwin to call him. Receiving no reply tohis letter of April 23, Blair contacted Stokes, the Federalmediator, on April 29. He asked for Stokes'assistance,citing his own inability to reach Irwin and to arrangefurthermeetings.Blair informed Stokes that he wasavailable up to May 10, but on May 10 he would be in thehospital for an operation and would be available after May16. On May 5,Blairagain wrote to Irwin, stating that Irwinhad failed to reply to his telephone calls of April 24, 26, 28,and May 3 and 4. He proposed a meeting at Irwin's officeon May 7. About May 5, Stokes told Blair he was havingdifficulty in reaching Irwin. On May 17, Stokes advised20As previously described, on April 14 there had been only five pages ofthe contract proposal that Irwin had promised PEPPER & TANNER, INC.Blair that a meeting had been arranged for May 19. Irwin'ssecretary telephoned Blair on the morning of May 19 andcanceled the meeting.21When Irwin's secretary spoke to Blair on May 19,supra,he asked her to have Irwin call him. Not having heard fromIrwin, Blair called him on May 24 without success. On thesame day, May 24, Stokes informed Blair that he had setup a meeting of the parties for 10 o'clock. On June 2, Blairand McHugh appeared at the appointed time and place.Irwin did not appear, but Stokes kept Blair and McHughin his office until 11:30 a.m. while he endeavored to reachIrwin. Stokes was unable to contact Irwin. On June 3,Stokes called Blair and said that he had contacted Irwinand had arranged a meeting for June 8.On June 8, the parties met. Blair said that the men werepretty frustrated by the way negotiations had beendragging. He said he had a "package" to offer, to wit, a 10percent wage increase; a 1-year contract; funeral leave toinclude deaths of brothers-in-law or sisters-in-law; the $150maternity benefit to be set forth in the contract; standardlayoff, discharge, and recall provisions of which Irwin had-spoke favorably in prior meetings; and the polishing upsome of the contract language concerning which bothparties had previously commented. Irwin said he did nothave the authority to make a decision on the proposal. Hesaid he would take the proposal to Tanner and would callBlair that afternoon. Irwin called Blair that afternoon andsaid that Tanner had rejected the proposal. Irwin statedthat Tanner had had the auditing department run up somecost figures on the proposal and found that it would costaround $250,000. Blair said the figure was preposterous.He asked if the figures were available for him to see. Irwinsaid they were not. Irwin said he was authorized to makean offer to Blair, namely, a 3-year contract; a 5 percentincrease; 6 months' probationary period; and no otherchanges from the old expired contract. Blair asked aboutthe various changes that Irwin had previously indicatedwere acceptable. Irwin said he would talk to Tanner andwould call Blair. Blair had told Irwin that the men werescheduled to meet with Blair that evening at 6 p:m. andthey were frustrated and he was afraid they would take astrike vote.Irwin called Blair that evening, June 8, at about 6o'clock. He said that he had a new proposal-a 7 percentincrease in a 2-year contract; 6 months' probationaryperiod; and no other changes Blair said the 7 percent over2 years was less than the original offer. He said the menwere in his office and when they received the offer theywould probably regard it as unfavorable. Irwin said that hewould call Blair if there was any change in what he hadoffered. He did not call again. Blair met with the men thatevening and reported all that Irwin told him regarding thecontract offer. All unit employees except Billy Lee Tannerwere present. A strike vote was taken and passed, but nodate was set for a strike. After the vote, Blair told the menthat the strike vote would have to be ratified by the localunion which met on Thursday, June 10. Blair reminded themen of the seriousness of a strike vote and advised themthat the local union had no strike fund. He advised them to119consider accepting the old contract and the 7 percentincrease since it was at least better than their presentsituation of no contract and no raise. The men expressedstrong disagreement with this advice. Stokes was advisedthat a strike vote had been taken.On June 9, Stokes left word with Blair's secretary to theeffect that Stokes had informed Irwin that the Union hadrejected his offer.When Blair received this message, hecalled Stokes and said that Stokes had misinformed Irwinregarding the Union's action. Blair said that he wantedanothermeeting with Irwin and would call the latter.When Blair called Irwin, he told him of the strike vote, butsaid that the company offer had not yet been rejected and-that he would like to have further meetings. Irwin said thathe would talk to Tanner and would call back. Blair did nothear from him again that day. On June 10, the local unionratified the strike vote taken by the unit members on June8.On June 11, Blair called Irwin at about 9 o'clock. Heurged Irwin to come forward with some change in his offer.Irwin said that he would call back within the-hour. Whenhe did not hear from Irwin, Blair called him. Irwin saidthat he had been unable to talk to Tanner. because thelatter had been busy with an important client. Later thatmorning, Irwin advised Blair that he still had nothing, butthat he hoped or expected to have some word for Blair byaround 2 o'clock and would call Blair.During the morning of June 11, Blair had also beenreceiving telephone calls from employees in the unit,particularlyMcHugh who had been acting as spokesmanfor the men. The gist of these calls was that the menwanted to know what was developing, and Blair describedhis conversations with Irwin, including the fact that Irwinwas to call him by 2 o'clock or 2:30 that afternoon withsome definitiveword.Sometime around 2:30 p.m.,McHugh called Blair and was advised that Irwin had notyet called.McHugh said that the men were mad about theway negotiations had been dragging and that they werecoming over to Blair's office. Blair neither encouraged nordiscouraged this predicted action. He simply told McHughthat there was some risk involved in such action. McHughsaid that they were coming notwithstanding. Blair thenadvised that they should not walk off the job withoutadvising their supervisor and telling him why they wereleaving and where they were going.Employee Cotton testified that on Friday, June 11, themen had been advised that Irwin was to give Blair somedefinitive word on the contract. When Irwin had not calledBlair that afternoon, the men regarded it as more companystalling in negotiations and they decided to meet with Blairin his office regarding the situation. McHugh, Cotton, andDacus, shortly after 2:30 p.m., went to Vice PresidentBankhead. They told him they were going to a meetingwith Blair. Bankhead asked whether their action wasshutting down the place. They said no and that Brumleyand Billy Lee Tanner were remaining at work.22 The men21Either no reason was given by the secretary for the cancellation or she22Goodman, the sixth engineer,was onvacationsaid that Irwin was out of town 120DECISIONSOF NATIONALLABOR RELATIONS BOARDthen punched out and Bankhead wished them good luckand said he would see them next week.23 Upon leavingwork, the men wentto Blair'soffice and recounted whatthey had done.Blair endeavored to reach Irwin but did not succeed.Stokes calledBlairand said that Irwin was very mad aboutBlair pulling the men off the job. Stokes called again about5:30 p.m. He told Blair that Irwin and Tanner refused tomeet to discuss the situation. Blair tried to contact Irwinthat evening and again on Saturday, June 12. Blair testifiedthat on Sunday, June 13, Stokes called him and said thatIrwin was refusing to meet with the Union and consideredhis obligation to meet with the Union as ended and hadindicated that on Monday morning the men were going tobe fired.At this point in the instanthearing,Irwin,Respondent's counsel stated:Now, I object to that conclusion. They had already quittheir jobs.It isthe Company's position iftheyquit theirjob and walk off from it, that it is a voluntarytermination on their part. It is not any question offiring and I am objecting to an interpretation that Mr.Blair put on it, because that is not the truth. We treateditas a voluntary termination of employment. It wasn'ta question of firing anybody or discharging them. Theyhad already quit.The Examiner is prepared to accept Irwin's statement ascounsel as reflecting Respondent's position.On Monday, June 14, 1971, Blair called Irwin and spoketo him. Irwin said that Tanner would not allow him tomeet with the Union and that he considered the obligationtobargain ended when the men walked off the job.Also, on Monday morning, June 14, all the employeesreported for work at their regular startingtime24 Dacus'account of what occurred is representative. He startedworkas usualat 8 o'clock. About 9 o'clock, Brumley cameover with Ellis, an engineer from the Company's Dallasoperation.Brumley told Dacus to teach Ellis how toperform Dacus' work.25 Dacus proceeded to do so. Atabout 11:30, the employees prepared to go out together ontheir regular lunchbreak. Irwin and Tannercame in andasked them to wait. They did so. Irwin and Tanner wentupstairs.Then Brumley came downstairs and handedDacus, Goodman, and Cotton identical letters. The letters,dated June 14, stated that on June I 1 the men had left theCompany premises "without authority from management"and their "arbitrary absence" had resulted in substantialmonetary loss to the Company. The letters continued:Inorder to assure continued production of ourproducts,we have made other arrangements to manour production facilities. Yourservices arenot neededat thistime.The company has elected to treat yourintentionalabsence from employment during regularworking hours as a voluntary act on your part toterminate your employment.23The immediate supervisor was out of town at the time, and the menhad previously been told to see Bankhead about any problems that arose24 Including Goodman who had been on vacation25Brumley had ceased to be shop steward in March 1971 By June hewas evidently functioning in a quasi-supervisory capacity for the Company26On June 15, by letter to Goodman, the Company acknowledged that ithad now determined that he had not been involved in the "work stoppage "He was offered reinstatement without loss of pay[/s/ TANNER]After receiving the aboveterminationnotices, all themen came toBlair'soffice on June 14. This includedGoodman who had been on vacation on June 11, the dayof the work stoppage.26 McHugh also came although hehad not received a letter despite his participation in thewalkout with the others. When McHugh, during the lunchhour on June 14, came toBlair's office with the terminatedmen, Blair advised him to return to work and he did so.Blair endeavored to contact Irwin but did not succeed.However, on June 14, he hand delivered a letter toRespondent requesting reinstatement of Goodman, Cot-ton, and Dacus and requestedimmediate meetings tocontinue contract negotiations.On June 14, Blair received no reply from Respondent.On that date, Stokes told Blair that the Company wasrefusing to meet and showed Blair a copy of a letteraddressed to Stokes and Blair from Irwin, dated Friday,June 11.27Inter alia,the letter asserted that Blair hadcalled the men off the job on June 11, although Irwin hadpreviously told Blair that he was planning to submit aproposal to Blair on that day. Further stating, the letterasserted:It is the position of Pepper & Tanner that the IBEWhas wrongfully and illegally terminated negotiationswhile thismatter was in the hands of the FederalMediation and Conciliation Service and at a time whenthe Company was diligently pursuing negotiations .. .Since we have no existing contract with IBEW, I amnow forced to the position of reviewing the pertinentlabor law to determine if we are under any legalobligation to negotiate with a union who has arbitrarilybroken off negotiations.On June 15, in a hand-delivered letter toBlair, Irwin, ineffect, attributed complicity in the June 11 walkout toBlair.By letter of the same date to Irwin, Blair deniedIrwin's aforementioned allegation and accused Irwin offailure to submit a proposal as promised on June 11.28 Hesaid that the proposal had still not been received and statedthat the Company continued to refuse to meet fornegotiations. On June 15, the Union set up a picket line infront of Respondent's premises.Late on the afternoon of June 16, Blair spoke to Irwin asthe latter emerged from Respondent's building.Heproposed negotiations and getting the men back to work.Irwin said he had no authority and could not talk toTanner, who was ill. Substantially, the same conversationtook place between Blair and Irwin in the parking lot onJune 17. By letter of June 16 to Irwin,Blair stated,interalia,that theUmon was prepared to meet at anyreasonable time to continue contract negotiations and wasavailable if the Company would set a time and place. Healso requested reinstatement of the terminated employees.Irwin, on June 21, acknowledgedan earlierletter ofBlair's27Blair receivedhis own copyof the letter on June 15.28As appears from Respondent'sbrief and its statement of position,described below,Respondent asserts that on June 11 it had prepared acounteroffer to presentto the Union,but Respondent refused to transmit itsnew offer totheUnionbecause Respondent took the position that anyobligation to bargain ceased when the employees engaged in a walkout onJune 11. PEPPER& TANNER, INC.of June 15. Irwin's letter dealt only with Irwin's versionsurrounding the events and circumstances of the June 11walkout and immediately thereafter.On June 24, Dacus and Cotton told Blair that on June23, Respondent's chief engineer, Crawford, told them thatifthemen would return to work, Irwin would resumebargaining.Blairwent to Crawford on June 25 andrepeated to him the foregoing report. Crawford affirmedthe report. On Saturday, June 26, Blair met with the menon the parking lot at Respondent's premises. The menagreed to return to work on Monday, June 28. Crawfordwas also present at the parking lot on June 26. Blairshowed him a letter addressed to Tanner from Blair thatthe latter had prepared the day before, June 25. Blair askedCrawford to read the letter, particularly regarding theaccuracy of the reference therein to Crawford. Crawfordread the letter and affirmed that his position had beenaccurately described.In substance, the letter recounted that Crawford hadstated that he had been authorized by Irwin "to advise themen that if they would end the strike and return to work,allwould be reemployed and negotiations would resume ingood faith." It was then stated that McHugh, Cotton,Dacus, and Goodman would make an unconditional offerto return to work and would furnish letters to that effect.Continuing, the letter stated that the Union had beentrying to negotiate a contract with the Company sinceAugust 1970. Tanner and his committee was asked to meetwith the Union on June 28 at the Federal Mediation officeto resolve the differences between the parties in negotia-tions. If that date was not convenient, the letter saidalternative date suggestions would be welcome.The above-described letter and others were given to CyTanner on June 26 in front of Respondent's premises atabout 10 o'clock.29 Cy Tanner took the letter into thebuilding and emerged in about 5 minutes to say that hehad delivered the letter to Tanner's office and to Irwin'soffice.No evidence was offered to establish nonreceipt ofthe letter or to controvert the foregoing testimony.36-The employees returned to work and resumed work onJune 28 without any problems. Respondent did not replyto Blair's letter of June 26, above,31 and the request toresume negotiations.Blair wrote to Tanner on July 1, 1971. He stated that hehad received no reply to his June 25 letter requestingnegotiations on June 28. He again requested meetings tocontinue negotiations. It was stated that while Blair wouldbe on vacation for several days out of town, UnionRepresentative Smith would act in his place and Smith andthe employee committeeman, McHugh, would have fullauthority to negotiate and reach an understanding withRespondent. Respondent did not reply to this letter andBlair testified that he has had no further contact withRespondent.ConclusionsThe evidence has persuaded us that Respondent has29Cy Tanner was a rank-and-file employee, a relative of PresidentTanner who was working during the strike30 In addition to Blair's letter to Tanner,the letters delivered asabove described on June 26 included four individual letters from each of the121violated the provisions of the January 1971 settlementagreement and the requirements of the Act by its conductsubsequent to the execution and approval of the settlementagreement. In our opinion, the Regional Director wasjustified in setting aside the saidsettlementagreement andinstituting complaint action against Respondent coveringRespondent's conduct both in the presettlement andpostsettlement period.Without repeating the evidence that we have set forth inearlier sections of our Decision, we find that the crux ofRespondent's violation of Section 8(a)(1) and (5) of the Actin 1970 was Respondent's failure to respond to the Union'srequest of August 7, 1970, to meet and to commencenegotiations for a contract. Respondent ignored the Union,although the latter was at all times the certified bargainingrepresentative. Instead, Respondent through its supervisor,Gaines, took the initiative in proposing to employees in thebargaining unit the idea of having a contract or agreementbetween the Respondent and the employees and solicitingcontractual proposals from the employees. This course ofaction was carried forward and developed by PresidentTanner who, in effect, proceeded to deal with theemployees directly and discussed with them such mattersas wage increases and job classifications. The culminationof this illegal course of conduct occurred on September 29,1970,when Tanner told the union representative,Blair,that he, Tanner, had arrived at a private 5-year settlementagreement with the unit employees, including specific wageincreases,and that the agreement excluded the Union. Foremphasis, Tanner stated that there was not going to be aunion and that the Union did not fit in "here," atRespondent's operation.After Respondent's refusal and failure to comply with itslegal obligation to bargain with the Union from August1970, Respondent entered intoa settlementagreement withthe Board in January 1971. By the terms of the settlement,Respondent agreed to bargain with the Union as therepresentative of the employees in the certified bargainingunit.Respondent's obligation to bargain in good faiththereafter stemmed from the requirements of Section8(a)(1) and (5) which were at all times applicable sinceAugust 1970, and the bargaining obligation also stemmedfrom the provisions of the settlement agreement whenexecuted and approved.In our opinion, Respondent did- not thereafter complywith the requirements of the settlement nor with therequirements of Section 8(a)(5) and (1) of the Act. Areading of the chronicle of events, that we have previouslyset forth in our Decision, manifests that Respondent'sbargaining representative, Irwin, was not available to meetand negotiate with the union representative, Blair, withreasonable frequency. Each party had an equal obligationtomeet and negotiate and to initiate such meetings andnegotiations.However, substantially the entire burden inthese respects was placed on Blair's shoulders. Almostwithout exception, Blair was obliged to initiate proposalsfor meetings. Arrangement for meetings with Irwin was aemployeesto Tanner. The lettersmade an unconditional offer to return toworkand statedthat the writer wouldreport for duty at the usual reportingtime on Monday,June 283iDated, June 25. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDdifficult task. Irwin was not, in our opinion, a personwhom Blair was able to contact without considerabledifficultyand expenditure of time. When contact wasmade and arrangements made, the arrangements onoccasionwere not carried out. Accepting Irwin's ownexplanation for his extremely busy schedule, he was apartner in an active law firm as well as being generalcounsel, vice president, and secretary of Respondent. Hewas involved in a wide variety of litigation and other legalproceedings not only in Memphis but in other far-scatteredareas of the United States. Representing Respondent incontract negotiations with the instant union was but one ofhismany duties and assignments and, in our opinion, hewas unable to, or at least did not, make himself availablefornegotiationswith the Union with the reasonableavailability and frequency contemplated by Section 8(a)(5)of the Act.32A further impediment in the collective bargaining wasthat Irwin, when he did meet with the Union, repeatedlyemphasized that he had no authority to take definitivepositions or to make decisions regarding the various itemsraised by the Union. Despite Irwin's prominent positionsnot only as general counsel but as an officer of Respon-dent, Irwin asserted that all proposals made to him wouldhave to be submitted by him to Tanner for decision. Thedifficulty of this procedure was compounded by the factthat Irwin often told the Union of his great difficulty ingaining access to Tanner. According to Irwin, Tanner wasso busy that Irwin frequently was unable to talk to him onthis or that proposal that the Union had raised in a meetingwith Irwin. Union suggestions that Tanner participate innegotiationswere fruitless, despite the fact that somemonths before, in 1970, Tanner personally held a series ofmeetingswith employees, Brumley and McHugh, asrepresentative of the employees, in an effort to negotiate anagreement between the employees and the Company, withtheUnion excluded from such agreement. In sum, therewas a formidable troika of obstacles that stood in the pathof reasonably effective bargaining. First, an,exceedinglybusy attorney, Irwin, was selected as Respondent's solerepresentative to negotiate with the Union; second, at suchtimes as Irwin was able to, or did, meet with the Unionwithin the framework of Irwin's responsibilities, the Unionwas told that Irwin had no decisional authority; third, thesource of decisional authority, Tanner was quite regularlyreported to be inaccessible to Irwin, and the latter,therefore, at a succeeding meeting with the Union, wouldreport that he had been unable to discuss a particularproposal with Tanner. In the Trial Examiner's opinion, allof the foregoing obstacles to reasonably effective bargain-32 "It is plain that the negotiations were carried on primarily on behalf ofRespondents by a busy and successful lawyer . It is understandable thatinabusy law practice some difficulty apses in giving as promptconsideration to the representative of the opposing side as would entirelysatisfy the otherNevertheless .[this] does not exempt the Employerfrom the normal requirements that nothing be done for the purpose ofstifling an opportunity for discussion. There remains on the Employer thepositive legal duty to meet and confer with the Union at reasonable timesand intervals "N L R B v Exchange Parts Co,339 F.2d 829, 832-833 (C.A5), A H Belo Corporation v N L R B,411 F 2d 959, 968 (C A. 5) (Companycould not meet more than once a week for 2 hours because its attorney hadnegotiations with other unions)ing were attributable to Respondent and were within its-powerower to control, alter, or modify. It, never did so.The other essential respect in which, in our opinion,Respondent has violated Section 8(a)(5) and (1) of the Actisby its refusal to meet with the Union and to resume andcontinue negotiations on and after the June 11, 1971,walkout of employees. In our view, neither is the walkoutnor any other event furnished legal justification forRespondent's position in refusing to bargain.In its reply or answer to the consolidated complaintbefore 'us,Respondent denies the allegations of thecomplaint and makes several contentions regarding legalissuesin the case. It asserts, as it did in its dealings with theUnion in June 1971, that the walkout of employees on June11, 1971, constituted a "voluntary termination of theiremployment." There is no doubt that Respondent treatedand regarded the employees as terminated and advisedthem that they were terminated employees. In the samepleading,Respondent asserts that "the vicious, vindictiveand purposeful act of the union representative in callingthiswalkoutmade further negotiations at that timeimpossible from the Company's standpoint inasmuch as itwas an act to intimidate, coerce and embarrass theCompany in any negotiations...." Finally, Respondentasserts "that the IBEW and its representative, Taylor L.Blair, Jr., had violated the terms and conditions of anyprior existing contract through which it derived its positionas the sole bargaining representative and by reason of suchviolation that legally it is not entitled to demand thecompliance by Respondent in view of the Union's ownviolation.33 Respondent takes the position that a breach ofthe legal contract between IBEW and Respondent Compa-ny34 was intentional, malicious and willful and that byreason of such intentional, malicious and willful breach ofsaid contract, that the Respondent has no further duty tocontinue to negotiate beyond the terms and conditions ofthe offers heretofore made."35In a statement of position filed with the Board'sRegional Office on July 8, 1971, Respondent referred,interalia,to the June 1971 walkout and stated that "theCompany had a no-strike clause in its previous contractand could not condone an illegal and unauthorizedwalkout. . . .Management's legal position is that theIBEW has engaged in and cooperated with an illegalstoppage of work at Pepper & Tanner and that Pepper &Tanner has no binding legal duty to continue to negotiatewith IBEW since it had violated the legal provisions of thecontractwhich ended October 5, 1970. It is Pepper &Tanner's position that it has a legal duty to negotiate onlyas long as IBEW works within the framework of thecontract that previously existed. Since IBEW had previous-33 In context, Respondent's reference to "compliance"and the asserted"Union's ownviolation" appearto refer to Respondent's contention thatthe walkout of June 11, 1971, was a violationof theAct andthe settlementagreementof January 1971 and thereforecompliance with the settlementagreementand the Act byRespondent couldnot be requiredAs appears,above,Respondent also contends that conduct of theUnion, subsequent tothe October 1970 expirationof the old contract,violated theprovisions ofthe expiredcontract.34By expressnotificationby the Unionand Respondent, respectively, inAugust 1970, the old contractterminatedinOctober 1970 by its terms.35This replyor answerto theinstant complaint was filedin August 1971. PEPPER & TANNER, INC.123lyparticipated in an illegal work stoppage at Pepper &Tanner, the Company had refused to transmit its previous-ly intended offer."36The Examiner is unable to agree with the aforedescnbedlegalpropositions advanced by Respondent, above, asjustification for its refusal to bargain.We regard the walkout of employees on June 11, 1971, aslawful union and concerted activity prompted by what theemployees regarded as Respondent's unreasonable delaysand stalling in contract negotiations. Although he neithercalled for the walkout nor forbade it, Blair accepted andratified the action of the employees when it occurred. Inour opinion, neither the Union nor its members were underany legal obligation not to strike or not to walk outconcertedly in June 1971. There was no contractual orother legal obligation enjoining a strike. The law does notproscribe strikes during contract negotiations absent anexisting contract containing a no-strike clause. The Unionhad been endeavoring as the certified collective-bargainingagent of the unit employees to negotiate a contract withRespondent since August 1970. The frustrations and theillegalities encountered in the process have been describedin this Decision. We find the walkout of June 11, 1971, tohave been an unfair labor practice strike. We find that theUnion continued to be the representative of the unitemployees by virtue of its certification and not by reasonof any prior contract, the provisions of which had expiredinOctober 1970. Respondent has violated Section 8(a)(1)and (5) of the Act by refusing to bargain further with theUnion and, in our opinion, the legal reasons advanced byRespondent, as set forth in various pleadings and state-ments of position described above, are unconvincing andlegally untenable.When the employees returned to work on June 14, 1971,they worked from their starting time until their regularlunchbreak at 11:30 a.m. They were then terminated onJune 14 for their participation in protected activity on June11.We find that Dacus, Cotton, and Goodman wereterminated and discharged in violation of Section 8(a)(3)and (1) of the Act.Although the Trial Examiner is of the opinion that his"Conclusions," set forth hereinabove, deal with what is theessence of Respondent's violations of Section 8(a)(1), (3),and (5) of the Act, we feel obliged to pass upon theallegations set forth in numerous paragraphs and subpara-graphs of the complaint.We find that the evidence sustains the followingcomplaint allegations: 37Paragraph 7(a), interrogation by Gaines.Paragraph 7(b), to the extent that Gaines, in speakingto Brumley about the proposition of having a contractbetween the Company and the employees impliedthat if the employees were not responsive and did not36As we have seen, Irwin made a 7 percent wage increase proposal toBlair on June 8, 1971 At that time and thereafter, Blair urged Irwin to comeforward with a better offer Irwin said that he would take the matter up withTanner Apparently, he did so and had a better or different offer to proposeto the Union However, because of the walkout on June 11, 1971, accordingto the above "Statement of Position," Respondent "refused to transmit itspreviously intended offer [the offer that'it had intended to make]" Theforegoing is also confirmed in Respondent's brief, filed with the TrialExaminer in November 1971 to wit, "[after June 8, 1971 ] Respondent'sthus cooperate with the Company, Tanner would viewsuch action as indicating lack of appreciation forTanner's sponsorship of variousteamsand Tannerwould then feel obliged to cut off such sponsorship.Paragraph 8(a) and (b), interrogation by Gaines.Paragraph 9, interrogation by Gaines.Paragraph 10, interrogation by Tanner.Paragraph 11(a), interrogation by Tanner as to howthe men felt about the Union.Paragraph 11(b), request by Tanner that employeesprepare a list of advantages and disadvantages of unionmembership and support Paragraph 12.Paragraph 12.Paragraph 13. Complaints from the employees weresolicited and discussed. The matters dealt with workingconditions and complaints about work equipment. Thisoccurred in the general context of a situation whereRespondent had already proposed to employees onprior occasions during the period, that they considerdealing with Respondent directly, including a contractbetween the employees and Respondent.Paragraph 14, conduct and statements by Tanner.Paragraph 15, conduct and statements by Tanner.Paragraphs 21 through 27, except as to Irwin inparagraph 27. As to Irwin, it is our opinion thatparagraph 13 reflects his conduct as described above.Paragraph 28 and 29. As to paragraph 29(c) it isour opinion that the evidence shows that Respondenttold the Union that figures compiled by its auditorsshowed the cost of the Union proposal, rejected byRespondent would be about $250,000 and, althoughasked, Respondent, refused to allow the Unionto see itsfigures used in arriving at the alleged high cost figure thatled Respondent to reject the Union proposal. We believethe evidence sustains the allegation of paragraph 29(c).Paragraphs 30, 31, 32, 33, 34 and 35.Paragraphs 36, 37, 38, except as to those paragraphsof the complaint, cited in paragraph 36, concerningwhich the Examiner finds, as set forth hereinafter, thatthe evidence does not sustain the allegation.Paragraphs 16 and 17 of the complaint allege that Irwinand Gaines, respectively, solicited employees to sign aletter critical of, and demeaning to, the Union. This letterwas prepared by Irwin, October 5, 1970; it was addressedto Tanner and employees were asked to sign it. The letterwas then revised in one respect as requested by theemployees and they then signed it. The letter referred to astatement in Blair's September 11, 1970, letter to Respon-dent in which Blair stated that employees reported thatmanagement had attempted to bribe them out of theUnion by means of a wage offer. The October's letter, ineffect, stated that management had not tried to bribe theemployees. As we view the evidence, the employees wereattorney obtained still anothercounter offer from managementbut failed todeliver itbecause of a workstoppage[on June11, 19711" And, asotherwise has been described,Respondent has refused to continuenegotiationswith the Union, the last negotiation meeting having been heldon June 8, 1971, despiteunion requests for the resumption of negotiations37There maybe variations in dates as between August and September1970 or the early or latter part of oneor the other of thesemonths. Nowitness to such matters was able torememberprecise dates.i 124DECISIONS OF NATIONAL LABORRELATIONS BOARDnot threatened thattheyhad to sign the letter,albeitrequested to do so by a supervisor.38 The indication is thatthe employees signed becausetheywere willing to do soand felt thatthey couldsubscribe to the statements in theletter.39We recommend dismissal of paragraphs 16 and 17.Paragraph 18(a), (b), and(c), in our opinion, is notsustainedby theevidence.We do not find evidence thatIrwin made statements attributed to him in 18(a), (b), and(c).As to (c),Tannerdid tell Brumley that because thesingers(not in the instant unit)might or had joinedAFTRA,another union,whose salary demands he said hecould not pay, he might have to send the engineers toDallas and bring them back to Memphis on weekends.Brumley testified that the engineers would have enjoyedgoing to Dallas. Quite apart from the last-mentionedtestimony,we do not find the foregoing remarks of Tannerto be illegal.Dismissal is recommended.On paragraph 19(a), we do not find that the loan toBrumley was conditioned as alleged.Dismissal is recom-mended.Inour opinion,the evidence sustains theallegationof 19(b).Referring to the charges filed by theUnion against Respondent, Tanner said to Brumley that hedid not think the engineers to whom he had been talking(about wages and so forth)would go behind his back and ifpeople did not respond to all he was doing for them, hewould be compelled to cut out his sponsorship of sportingand other activities.The factthat Tanner may have alsobeen displeased about past lack of employee attendance atsome sponsored activities does not alter our conclusion, inview of the particular context in which Tanner wasspeaking with reference to union-filed charges.Paragraph 20 has been referred to in our discussion ofparagraph 18(c), above, and for the reasons stated is notsustained.Conclusions of LawAs hereinabove found and concluded, Respondent hasviolated Section 8(a)(1), (3), and (5) of the Act by acts,statements, and conduct including the discharge of Dacus,38Dacus was asked to sign by fellow employees Brumley and McHughHe testified that he felt that he would lose his job if he did not sign itAssuming that he felt this way, his feeling, in our opinion, is not attributableto Respondent Brumley testified that Gaines gave him the letter Brumleythen took the letter to the other men He told them to read it and to sign itonly if they agreed with what was written therein Brumley was the unionCotton, and Goodman, and by refusing and failing tobargain with the Union. In view of the large number ofallegations in the complaint and the length of the Decision,we see no useful purpose in again reciting the specificconclusions of law heretofore made and set forth. Incertain other respects, also heretofore set forth, Respon-dent has not violated the Act.The RemedyPosting of a notice and a cease-and-desist order directedto the unfair labor practices committed will be recom-mended. Affirmative action will also be recommended,including bargaining with the Union, upon request, atreasonable times and places, at reasonable frequency, andthrough representatives or a representative vested withreasonably sufficient authority to carry on meaningfulcollective bargaining. Also affirmatively recommended isthe making whole of employees Cotton and Dacus for anypay they may have lost from June 14, 1971, the date oftheirdischarge, to June 28, 1971, when Respondentallowed them to be reemployed, with interest at 6 percenton any wages due, less any intermediate earnings.Although we have found that Goodman was illegallydischarged with the others on June 14, 1971, we believethatRespondent removed its liability for backpay toGoodman by offering him, on June 15, 1971, reinstatementwithout loss of pay. Goodman had been mistakenlyterminated due to Respondent's failure to realize on June14 that Goodman had not participated in the June 11,1971, walkout and strike. As far as appears, Goodman, aswas his right, did not choose to resume his employmentwhen offered by Respondent. He stayed out, apparentlywith the other employees who were picketing, in protest oftheir illegal discharges. Cotton and Dacus were dischargedemployees and, involuntarily, were thus prevented fromworking.Goodman, however, had voluntarily elected tostay out on strike in sympathy with his fellow employeesand the union picket line. In our opinion, he is not entitledto backpay during this period.[Recommended Order omitted from publication.]steward at that time39We have elsewhere made findings regarding Respondent's dealingswith its employees to the exclusion of the Union Opinions of employees asto the legal interpretation to be placed on particular conduct of an employerare not determinative